DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,184,578. Although the conflicting claims are not identical, and that the claimed language of the present Application is somewhat different from the language recited in claims 1-21 of U.S. Patent No. 11,184,578, however, they are not patentably distinct from each other because it is noted that it would have been obvious to one of ordinary skill in the art to recognize that claims 1-21 of U.S. Patent No. 11,184,578, would be able to perform the functions of the claimed limitations of the present Application since the limitations recited in the claimed invention of the present Application are also recited in claims 1-21 of U.S. Patent No. 11,184,578, including the feature of vi) instruct the audio computer to send an audio stream to the user computer, the audio stream comprising audio segments corresponding to the selected set of time segments; and vii) send presentation instructions to the user computer instructing the user computer to combine the video stream and the audio stream into a presented version of the audiovisual presentation as specified in the claim 22, 34, and 39. (See claim 1 of U.S. Patent No. 11,184,578).
With regard to claims 23, 35, and 40, the feature of further comprising a first camera and a second camera for taking video images, further comprising the video computer having access to first camera video segments recorded from the first camera and second camera video segments recorded from the second camera, wherein the video stream comprises both the first camera video segments and the second camera video segments as specified thereof would be present in claim 2 of U.S. Patent No. 11,184,578.
With regard to claims 24, 36, and 41, the feature of wherein the controller computer is programmed to select a preferred video segment between the first camera video segments and the second camera video segments for each of the plurality of time segments, further wherein the video stream utilizes the preferred video segment for each of the selected set of time segments as specified thereof would be present in claim 3 of U.S. Patent No. 11,184,578.
With regard to claim 25, the feature of  further comprising a first microphone and a second microphone for receiving sound, further comprising the audio computer having access to first microphone audio segments recorded from the first microphone and second microphone audio segments recorded from the second microphone, wherein the audio stream comprises both first microphone audio segments and second microphone audio segments as specified thereof would be present in claim 4 of U.S. Patent No. 11,184,578.
With regard to claim 26, the feature of wherein the controller computer is programmed to select a preferred video segment between the first camera video segments and the second camera video segments for each of the plurality of time segments, further wherein the controller computer is programmed to select a preferred audio segment between the first microphone audio segments and the second microphone audio segments for each of the plurality of time segments, further wherein the video stream utilizes the preferred video segment for each of the selected set of time segments, and further wherein the audio stream utilizes the preferred audio segment for each of the selected set of time segments as specified thereof would be present in claim 5 of U.S. Patent No. 11,184,578.
With regard to claims 27, and 37, the feature of wherein the presentation instructions further comprise augmentations that augment one of the video stream and the audio stream, wherein the presented version of the audiovisual presentation includes the augmentations as specified thereof would be present in claim 6 of U.S. Patent No. 11,184,578.
With regard to claim 28, the feature of wherein the augmentations include textual information that is superimposed onto a visual portion of the presented version of the audiovisual presentation as specified thereof would be present in claim 7 of U.S. Patent No. 11,184,578.
With regard to claim 29, the feature of further comprising an input device that receives inputs from an individual, wherein the presentation instructions further comprise input augmentations derived from the inputs as specified thereof would be present in claim 16 of U.S. Patent No. 11,184,578.
With regard to claim 30, the feature of further comprising the controller computer is programmed to provide a plurality of individual instructions to an individual, further wherein each individual instruction is provided at a known instruction time, still further wherein the plurality of time segments are demarcated from each other in part according to the known instruction times as specified thereof would be present in claim 10 of U.S. Patent No. 11,184,578.
With regard to claim 31, the feature of wherein the user information identifies a role, wherein the selected version of the audiovisual presentation is chosen based on the identified role as specified thereof would be present in claim 15 of U.S. Patent No. 11,184,578.
With regard to claims 32, and 38, the feature of further comprising a remote server system in communication with the controller computer, wherein the remote server system is programmed to process search requests from the user computer and assist the user computer in directing the request to the controller computer as specified thereof would be present in claim 18 of U.S. Patent No. 11,184,578.
With regard to claim 33, the feature of wherein the video computer records the plurality of video segments and the audio computer records the plurality of audio segments as specified thereof would be present in claim 18 of U.S. Patent No. 11,184,578.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abecassis discloses a randomly and continuously playing fragments of a video segment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374. The examiner can normally be reached Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        August 10, 2022.